DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a heating element disposed to heat the first portion of the coolant at one of a location upstream from the regulator and the regulator.” For Examination purposes, the Examiner will understand the second regulator to refer to the radiator.
Claims 2 – 4 are rejected for being dependent on a reject base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 11, 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 7,451,747).
Regarding Claims 1, 15 – 20, as best understood:
Hayashi et al. teaches a governing system of an engine coolant control system in which first and second portions of coolant are pumped from an engine to a regulator and back to the engine and from the engine to a radiator and back to the engine, respectively, the governing system comprising: a temperature sensor (E1) of the engine to sense coolant temperatures; an ambient temperature sensor (E2) of the radiator to sense ambient temperatures; a heating element (22 disposed to heat the first portion of the coolant at one of a location upstream from the regulator (21) and the regulator (radiator 31); a valve (22) operably disposed along a section of piping through which the first portion of 
	Regarding Claim 5:
Hayashi et al. teaches an engine coolant control system, comprising: an engine (15); a temperature sensor (E1) of the engine to sense coolant temperatures; a radiator (31) comprising an ambient temperature sensor (E2) to sense ambient temperatures; a regulator (21) through which gas is flown prior to being flown toward the engine; a piping system (33, 34, 37, 38, and see Fig 1) by which first and second portions of coolant are pumped from the engine to the regulator and back to the engine and from the engine to the radiator and back to the engine, respectively; and a governing system (11, E) which governs a temperature of the first portion of the coolant and an amount of the first portion of the coolant permitted to flow from the engine to the regulator in accordance with readings of the temperature sensor of the engine and the ambient temperature sensor (paragraph 0020).
	Regarding Claim 6:

	Regarding Claim 7:
Hayashi et al. teaches the radiator comprises a heat exchanger (31) in which the second portion of the coolant thermally interacts with a flow of ambient air.
	Regarding Claim 8:
Hayashi et al. teaches the regulator comprises a secondary regulator (133) and is fluidly interposed between a primary regulator (21) of a gas tank and a mixer of the engine.
	Regarding Claim 9:
Hayashi et al. teaches the secondary regulator is receptive of gas from the primary regulator along gas piping which is on an order of 1-10 meters in length (Fig 1).
	Regarding Claim 10:
Hayashi et al. teaches the piping system comprises: a coolant pump (39) configured to pump the first and second portions of the coolant toward the regulator and the radiator, respectively; and a coolant thermostat (E) which moderates relative quantities of the first and second portions.
	Regarding Claim 11:
Hayashi et al. teaches a heating element (22) disposed to heat coolant at one of a location upstream from the regulator and the regulator; a valve (32) operably disposed along piping interposed between the engine and the regulator; and a controller (E) which controls operations of the heating element and the valve in accordance with the readings of the temperature and the ambient temperature sensors.
	
Allowable Subject Matter
Claims 2 – 4, 12 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747